Citation Nr: 0924209	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  06-00 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In September 2006, the Veteran, accompanied by the Veteran's 
representative, testified at a hearing before the undersigned 
Veterans Law Judge at the St. Louis, Missouri RO.

The Board remanded this case in July 2007 for additional 
evidentiary development.  The case has been returned to the 
Board for further appellate action.  


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss for VA 
disability compensation purposes.

2.  The Veteran's tinnitus is not etiologically related to 
service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.306.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131, 
38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1110, 1112, (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.


History and Analysis

The Veteran asserts that he first noticed problems with 
hearing loss after he was out of service, but has issues with 
tinnitus while he was in service.  He contends that he 
developed hearing loss and tinnitus due to the acoustic 
trauma he suffered by spending hundreds of hours on the 
flight deck of aircraft carriers.  

The Veteran's DD-214 shows that his Military Occupational 
Specialty (MOS) was System Organizational Maintenance 
Technician.  In this case, the Veteran's service treatment 
records are negative for any indication of hearing loss as 
defined by VA.  The Veteran had normal hearing bilaterally at 
the time of his induction examination in December 1990.  
There is no report of complaint, treatment or diagnosis of 
hearing loss or tinnitus in any of the Veteran's service 
treatment records.  The Veteran's separation examination in 
August 1995 showed some deterioration in auditory thresholds, 
but did not show hearing loss disability as defined by VA.  

A November 1994 report of the local board of flight surgeons, 
which determined that despite the Veteran's defective visual 
acuity he could return to flight deck duties for noncritical 
flight deck duties, shows that the Veteran worked several 
hundred hours on flight decks during service.  Moreover, the 
Veteran underwent an occupational health evaluation in July 
1994.  Noise was listed as one of the potential hazards of 
his work activities and as a result of the evaluation, the 
Veteran was placed in a hearing conservation program.  Thus, 
there is competent evidence that the Veteran was exposed to 
flight deck noise during service that might constitute 
acoustic trauma.

The Veteran provided sworn testimony in September 2006 that 
the ringing in his ears began during service and has 
continued since then.  The Veteran also testified that he was 
exposed to acoustical trauma during service because he worked 
on the flight decks of two aircraft carriers where he heard 
loud jet engine noise.  He indicated that he filed his claim 
because his hearing was getting worse and that his hearing 
loss was noticeable to others.  The Veteran also testified 
that he was not exposed to noise recreationally or in his 
post-service occupations, which included employment at an 
electric shop repairing electrical components for aircraft 
and as an operating engineer.  The Veteran reported exposure 
to loud noise in service and contends that his tinnitus began 
in service.  He is competent to attest to a ringing in his 
ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

The Board remanded this case in July 2007 in part so the 
Veteran could receive a VA audiological examination with a 
nexus opinion, as there were indications that the Veteran's 
claimed hearing loss and tinnitus may have been due to 
service.  

In January 2009 a VA audiological examination was conducted 
and the examiner reviewed the Veteran's claims file, 
including his service treatment records.  The Veteran 
reported he had difficulty understanding with noise and 
groups of people and that his hearing problems were 
aggravated by tinnitus.  The examiner noted that the 
Veteran's claims file revealed no hearing loss or tinnitus 
and that the Veteran indicated he first noticed hearing loss 
in approximately 2001.  The examiner reported that the 
Veteran had a history of unprotected exposure to hazardous 
military as well as civilian noise.  The Veteran reported 
severe, bilateral, constant, tonal tinnitus that he 
attributed to hazardous military noise.  The audiogram from 
the examination shows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
10
10
LEFT
10
15
15
15
25

The Veteran was noted to have speech recognition of 94 
percent and 96 percent in the right and left ears, 
respectively.  The examiner noted that hearing acuity was 
within normal limits within both ears and speech recognition 
was excellent in both ears.  The examiner stated that a 
review of the Veteran's claims file showed that hearing tests 
when entering the military were within normal limits and were 
within normal limits at separation.  In addition, the current 
hearing results are within normal limits.  The examiner 
opined that the claimed hearing loss did not occur while in 
the military and that it is less likely than not that the 
Veteran has service-connected hearing loss.  

The examiner indicated that the Veteran stated his tinnitus 
began while in the military but the examiner noted that there 
was no precipitating event or onset defined.  The examiner 
also noted that the Veteran service treatment records 
revealed several medical consultations but tinnitus was not 
one of the complaints.  In addition, the examiner noted that 
the Veteran has a history of several years of civilian noise 
exposure which is a more likely contributor.  The examiner 
opined that therefore it is less likely than not that his 
tinnitus is related to military service.  

Service connection for bilateral hearing loss

While the Veteran contends that he currently suffers from 
bilateral hearing loss caused by his military service, 
neither his service entry examination, separation examination 
nor the January 2009 VA examination report examination report 
shows bilateral hearing loss disability as is defined by VA.  
See 38 C.F.R. § 3.385.  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.  Under these facts, a "disability" for VA 
compensation benefit purposes is not shown to be present in 
this case.  In the absence of a current disability, as 
defined by governing law, a claim must be denied.

The record contains no evidence indicating that the Veteran 
currently has bilateral hearing loss as defined by VA.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for bilateral hearing loss must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Service connection for tinnitus

In this case the Veteran currently has tinnitus.  The 
question that must be answered is whether or not the tinnitus 
the Veteran currently has was caused by his military service.  
The Veteran contends he was exposed to acoustic trauma in his 
military service, and although he did not have a combat MOS, 
there is no reason to doubt his credibility that he was 
exposed to some loud noise during his service, particularly 
given the totality of the record, including his testimony and 
the hearing conservation program he was placed on in service.  
The Board notes that the Veteran testified that he was not 
exposed to loud noise post-service either recreational or in 
his occupation as an aviation electrician or operating 
engineer; however, in the January 2009 VA examination report, 
there is noted a history of unprotected exposure to civilian 
noise.  

While the Veteran has stated his belief that his exposure to 
noise during military service caused his tinnitus, as a 
layperson he is not qualified to furnish medical opinions or 
diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

The Court has indicated that the absence of any medical 
records of a diagnosis or treatment for many years after 
service is probative evidence against the claim.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board 
where it found that Veteran failed to account for the lengthy 
time period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).

Although the Veteran has contended he first began 
experiencing symptoms of tinnitus during service and he is 
competent to describe these symptoms and their continuous 
effect to the present, the contemporaneous medical evidence 
during service does not corroborate any of these problems or 
complaints.  In fact, there are no service treatment records 
at all documenting any complaints or treatment in service 
regarding tinnitus, including a separation examination that 
was devoid of any notations regarding tinnitus.  
Additionally, there are no medical records indicating 
complaints or treatment for tinnitus within the first year 
after discharge from active duty service.  The earliest post-
service reference in the claims file to tinnitus is when the 
Veteran filed a claim in November 2004.  This is 9 years 
after discharge from active service.  The Board also notes 
that the first diagnosis of tinnitus in the record is from a 
January 2009 VA audiological examination conducted in 
response to the Veteran's claim.  

The length of time between the Veteran's discharge from 
service and his report of tinnitus is probative evidence 
against his claim.  There is also a question of whether the 
Veteran was exposed to noise during his post-service civilian 
employment at an electric shop repairing electrical 
components for aircraft and as an operating engineer.  In 
addition, the January 2009 VA audiologist, who reviewed the 
Veteran's entire claims file, which included his service 
treatment records, opined that the Veteran's current tinnitus 
was not related to the Veteran's military service.  

The record shows that the Veteran did not report any 
complaints of tinnitus to any medical providers during 
service or within a year of discharge from service and there 
is no medical opinion linking current tinnitus to service.  
The only evidence of record indicating the Veteran developed 
tinnitus during service and that it has continued ever since 
is the Veteran's testimony and contentions.  Not only is 
there no medical opinion evidence in favor of the Veteran, 
the only medical opinion of record is against the Veteran's 
claim.  As noted above, in January 2009 a VA examiner opined 
that the Veteran's tinnitus was unrelated to his military 
service.  The record also contains some evidence of post-
service occupational noise exposure, which the VA examiner 
opined was a more likely contributor to the Veteran's 
tinnitus.  For the Board to conclude that the appellant's 
tinnitus had its origin during military service in these 
circumstances would be speculation, and the law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for tinnitus must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claims for service connection for 
hearing loss and tinnitus, by a letter in November 2004, 
before the adverse rating decision that is the subject of 
this appeal.  In July 2007 and June 2008 the Veteran was 
given the specific notice required by Dingess, supra, 
followed by a subsequent readjudication by the RO.  The Board 
concludes that VA has met its duty to notify the Veteran 
concerning his claim.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records.  The 
Veteran was given a VA examination, with medical opinion, in 
connection with the claim.  The Veteran testified before the 
undersigned during a Travel Board hearing.  The Veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal, and he has done so.  
Neither the Veteran nor his representative has indicated that 
there are any available additional pertinent records to 
support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for bilateral hearing loss is denied.

Service loss for tinnitus is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


